Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Receipt is acknowledged of the amendments filed 11/16/2021.


Reasons for Allowance
Claims 1, 3-8, 10-15, and 17-20.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Shash (US 20170008562), taken alone or in combination, does not teach the claimed invention. 

While it is well known in the art for stereo imaging data for use with autonomous vehicles, prior art does not teach a system as claimed utilizing object centric stereo, which includes detection that utilizes a sensor data by warping the location of the obstacle object in the first data set to the corresponding location of the obstacle object in the second data set based on a disparity between the first sensor and the second sensor of unique sensor types.
This is significant because the system provides an improved solution for a computer aided perception system in autonomous driving.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662